Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Terminal Disclaimer
The terminal disclaimer filed on 08/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 7,651,835 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 34, 35, 38-49, 52-55, 64-67 and 70-75 are allowed and have been renumbered 1-28. 
The following is an examiner’s statement of reasons for allowance: for claim 34, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a method that includes placing an ex-vivo heart in a chamber of an organ care system; connecting the ex-vivo heart to a perfusion fluid circuit of the organ care system; opening an outer lid of the chamber of the organ care system; examining the ex-vivo heart through a flexible membrane of the organ care system; initiating a pumping, via the perfusion fluid circuit, of a perfusion fluid to the ex- vivo heart.
For claim 48, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a method that includes receiving an ex-vivo heart in a chamber of an organ care system; opening an outer lid of the chamber of the organ care system; examining the ex-vivo heart through a flexible membrane of the organ care system; pumping, via a perfusion fluid circuit of the organ care system, a perfusion fluid to the ex-vivo heart, synchronizing at least one cycle of the pumping of the perfusion fluid to the ex-vivo heart with an r-wave of the ex-vivo heart; allowing for testing of the ex-vivo heart or the organ care system; receiving an adjustment of a property of the organ care system in response to a result of the testing of the ex-vivo heart or the organ care system; and after receiving the adjustment of the property of the organ care system in response to the result of the testing of the ex-vivo heart or the organ care system, allowing for re-testing of the ex-vivo heart or the organ care system.
The closest prior art is Hassanein (US 6,046,046 A) that includes a system for preserving a harvested organ that includes receiving an organ, connecting the organ to a fluid circuit, pumping perfusion fluid through the circuit, adjusting a property of the system and testing the system in response to the change in property.  However, Hassanein does not teach or fairly suggest the steps of the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799